Citation Nr: 9917582	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a low back condition 
with mechanical low back pain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1987 to May 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

In a letter dated January 16, 1997, the RO informed the 
veteran that his hearing would be held on March 26, 1997, at 
the Louisville RO.  However, a note in the file indicates 
that the veteran did not appear for his scheduled hearing.

A rating decision in September 1997 denied service connection 
for arthritis of the sacroiliac joints.  While a statement of 
the case was issued in January 1998, the file does not 
contain a substantive appeal from the veteran on that issue.  
Since the veteran did not perfect his appeal of the issue of 
service connection for arthritis of the sacroiliac joints, 
the Board does not have jurisdiction to act on it.  See 
38 C.F.R. §§ 20.200, 20.302(c) (1998).


FINDING OF FACT

The veteran's low back disability is manifested by complaints 
of pain and severe limitation of motion, and sciatica of the 
legs, but without persistent symptoms compatible with 
pronounced sciatic neuropathy, such as demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 40 percent for a low back condition with mechanical low 
back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5293 and 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that his service-connected 
back disability has become worse and should be assigned a 
higher evaluation.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).


Based on service medical records and a July 1994 VA 
examination, in July 1994 the RO granted the veteran service 
connection for his low back disorder and awarded a zero 
percent disability rating.  The veteran's rating was 
increased to 20 percent effective October 11, 1994, in a 
November 1996 rating decision, and increased again in 
September 1997 to a disability rating of 40 percent, also 
effective October 11, 1994.  This evaluation has remained in 
effect since that time.

The veteran is currently rated at 40 percent for his low back 
disability.  A rating greater than that currently in effect 
is available where there is complete bony fixation 
(ankylosis) of the spine (Diagnostic Code 5286), unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289), or 
residuals of a fractured vertebra (Diagnostic Code 5285).  
However, since there is no evidence of fractured vertebrae, 
complete bony fixation of the spine, or ankylosis of the 
lumbar spine, Diagnostic Codes 5285, 5286, and 5289 are not 
for application.

Under Diagnostic Code 5293, a 40 percent evaluation is 
provided for severe intervertebral disc syndrome, and a 
rating of 60 percent is available where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

A review of the record indicates that the veteran does not 
have the symptoms necessary for the assignment of a 60 
percent disability evaluation under Diagnostic Code 5293.  
Although the veteran has been diagnosed with chronic 
bilateral sciatica of the legs, and was positive for straight 
leg testing, there has been no persistent showing of absent 
ankle jerk or demonstrable muscle spasm.  A February 1997 VA 
outpatient treatment record noted the veteran's deep tendon 
reflexes to be 2+ bilaterally.  The most recent VA 
examination of record, conducted in August 1997, indicated 
that musculature of the veteran's back was adequate and there 
was no active muscle spasm.  A March 1997 MRI of the lumbar 
spine revealed no disc 

protrusion or canal stenosis; the impression was a normal 
lumbar spine.  After comparing the evidence to the diagnostic 
criteria set forth under Diagnostic Code 5293, the Board 
finds that the preponderance of the evidence is against 
entitlement to a 60 percent rating under Diagnostic Code 
5293.

The Board has specifically reviewed the veteran's disorder 
for limitation of range of motion as well as the functional 
impairment that can be attributed to pain and weakness.  See 
38 C.F.R. § 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Indeed, the VA examinations have specified that 
the veteran's back disability was accompanied by pain when 
performing range of motion testing.  While it is clear from 
the record that the veteran suffers pain associated with his 
low back disability, as well as loss of range of motion of 
the lumbar spine, there is no objective evidence, such as 
disuse atrophy or fatigability, to indicate that the 
veteran's low back symptoms, including pain and weakness, 
result in any additional limitation of function, including 
limitation of motion of the lumbar spine, to a degree that 
would support a disability rating in excess of the currently 
assigned 40 percent.  The Board would also note that a 40 
percent evaluation corresponds with severe limitation of 
motion of the lumbar spine under Diagnostic Code 5292.

Based on this record, the Board finds that the preponderance 
of the evidence is against the claim for an increased 
evaluation for the veteran's back disability.  As such, the 
benefit of the doubt doctrine is not applicable.  
Accordingly, the increased rating claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's low back disability has resulted in 
frequent hospitalizations or caused a marked interference 
with his employment.  The evidence of record indicates that 
the veteran was able to perform the duties of an automobile 
salesman.  Although a September 1998 VA outpatient treatment 
record 

reflects that the veteran lost his job, the job loss was not 
related to the veteran's back disability.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 40 percent for a low back 
condition with mechanical low back pain is denied.



		
	JOHN R. PAGANO	
	Acting Member, Board of Veterans' Appeals



 

